        Case: 3:19-cv-00248-JMV Doc #: 25 Filed: 12/17/20 1 of 1 PageID #: 867




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION



TIMOTHY WILLIAM SCATT PEAVY                                                             PLAINTIFF

                                                                              NO. 3:19CV248-JMV

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY                                                       DEFENDANT


                                              ORDER

       Before the Court are Plaintiff’s motion [23] for attorney fees pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [24]. Having considered the

submissions of the parties and the applicable law—and hearing no objection from Defendant

regarding the hourly rate or amount sought—the Court finds the EAJA award requested is

reasonable. Accordingly, it is, hereby, ORDERED that Plaintiff’s request for attorney fees is

GRANTED, and Plaintiff is awarded $7,014.76. Consistent with Astrue vs. Ratliff, 560 U.S. 586

(2010), however, the EAJA award check should be made payable to Plaintiff (for the benefit of

his counsel).

       SO ORDERED this 17th day of December, 2020.



                                                      /s/ Jane M. Virden
                                                      United States Magistrate Judge
